DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 66, drawn to a pharmaceutical composition comprising:
a) abiraterone or a pharmaceutically accepted salt or ester thereof; and
b) at least one long chain fatty acid, preferably oleic acid.
Group II, claim(s) 1-51, 63, 65, drawn to a pharmaceutical composition comprising:
a) abiraterone (claim 16), or an active pharmaceutical ingredient or a pharmaceutically acceptable salt or ester thereof, wherein the active pharmaceutical ingredient has a calculated log P in octanol-water equal or greater than 4.0 (claim 1), or 
b) at least one long chain fatty acid or at least one fatty acid glyceride (claims 1, 16, 18), or at least one log chain fatty acid (claim 8); and
c) lecithin (claim 16, 18), or a phospholipid (claims 1, 8).
Group III, claim(s) 64, drawn to a kit comprising the pharmaceutical composition of any of claims 1 to 51.
Group IV, claim(s) 62, drawn to a method for preparing a pharmaceutical composition, comprising the steps: 
(a) combining an active pharmaceutical ingredient, a surfactant, and, optionally, an antioxidant; 
(b) dissolving the mixture of step (a) in a long chain fatty acid or fatty acid glyceride; 
(c) enclosing the mixture of step (b) within a capsule.
Group V, claim(s) 52, 56-58 & 63 (in part), drawn to a method for modulating androgen receptor activity, comprising administering to a subject in need of modulating androgen receptor activity, the pharmaceutical composition of any one of claims 1 to 51.
Group VI, claim(s) 53-55, 56-58 & 63 (in part), drawn to a method for treating prostate cancer (claims 54) or method for treating prostate cancer, breast cancer, ovarian cancer, endometrial cancer, bladder cancer, pancreatic cancer, hepatocellular cancer, .
Group VII, claim(s) 59-61, drawn to a method for treating prostate cancer, comprising administering to a subject in need thereof a pharmaceutical composition, comprising 
a) about 50 mg to about 250 mg of abiraterone acetate; 
b) at least one long chain fatty acid or at least one fatty acid glyceride; 
c) a surfactant; and 
d) optionally an antioxidant, optionally, 
wherein a total daily dose of abiraterone acetate administered to the subject is less than about 1000 mg.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is elected, Applicant must further elect under (i): 
(i) a single disclosed long chain fatty acid, or a single disclosed mixture of fatty acids; for each present, elect oleic acid (claim 66) or an alternate single disclosed long chain fatty acid compound, from the specification (e.g., from Table 3 or 4, such as Myristoleic acid).
Or
If Group II, III, V or VI is elected, Applicant must further elect under each of (ii), (iii), (iv), (v) & (vi): 

(ii-a) abiraterone (claim 16);
(ii-b) abiraterone acetate (claim 18);
(ii-c) a single disclosed pharmaceutically acceptable salt of abiraterone from the specification (e.g., from [0045], such as the sulfate salt);
(ii-d) a single disclosed active pharmaceutical ingredient that has a calculated log P in octanol-water equal or greater than 4.0 (e.g., from table 1, such as Celecoxib);
(ii-e) a single disclosed active pharmaceutical ingredient having a weak base function group, wherein the active pharmaceutical ingredient has a calculated log P in octanol-water equal or greater than 4.0 and a pKa equal or greater than 3.0; 
(ii-f) a single disclosed compound within the scope of a compound of formula (I) (as set forth in claim 18); elect a single compound from claim 20, or an alternate disclosed compound (e.g., from [0056] or Table 2).
(iii) a single compound under b); elect under (iii-a) or (iii-b): 
(iii-a) a single disclosed long chain fatty acid or a single disclosed mixture of long chain fatty acids; for each present, elect a single long chain fatty acid compound from claims 33-34, or an alternate single disclosed long chain fatty acid compound, from the specification (e.g., from Table 3 or 4, such as Myristoleic acid), or 

(iv) a single disclosed phospholipid; elect:
(iv-a) lecithin isolated from egg yolk (claim 7);
(iv-b) lecithin, not including (iv-a) (claims 6, 16, 18); or
(iv-c) an alternate phospholipid compound, from the specification (e.g., from [0071], such as distearoylphophatidylcholine (DSPC));
(v) an antioxidant:
(v-a) is present (claim 45); if elected, specify antioxidant compound, from claim 46 or 47 (e.g., terbuteryl hydroquinone is present); or
(v-b) is not present (claims 1, 8, 16, 18)
(vi) the formulation is for:
(vi-a) once daily dosing (claim 50), or
(vi-b) twice daily dosing (claim 51).
Or
If Group IV is elected, Applicant must further elect under each of (ii), (iii), (v) & (vii): 
(ii) a single disclosed active agent; elect under (ii) above, or an alternate disclosed active agent;
(iii) a single disclosed long chain fatty acid, or fatty acid glyceride, according to choices in (iii) above;

(vii) a single disclosed surfactant; elect a single disclosed surfactant from the specification (e.g., sorbitan monopalmitate or alternately, sodium dodecyl sulfate, from [0069]).
And,
If Group V is elected, Applicant must further elect under (viii): 
(viii) a single active agent or active agent combination:
(viii-a) a combination of a glucocorticoid and the elected active agent under (ii) above (claim 56);
(viii-b) a combination of prednisone, methyl prednisone, prednisolone or dexamethasone and the elected active agent under (ii) above (claim 57); if elected, select the second active:
(viii-b-1) prednisone, 
(viii-b-2) methyl prednisone, 
(viii-b-3) prednisolone or 
(viii-b-4) dexamethasone;
(viii-c) a chemotherapeutic agent and the elected agent under (ii) above (claim 58); or
(viii-d) the elected active agent under (ii) above, not including (viii-a)-(viii-c) (claim 52)
And,
If Group VI is elected, Applicant must further elect under each of (viii) and (ix): 

(viii-a) a combination of a glucocorticoid and the elected active agent under (ii) above (claim 56);
(viii-b) a combination of prednisone, methyl prednisone, prednisolone or dexamethasone and the elected active agent under (ii) above (claim 57); if elected, select the second active:
(viii-b-1) prednisone, 
(viii-b-2) methyl prednisone, 
(viii-b-3) prednisolone or 
(viii-b-4) dexamethasone;
(viii-c) a chemotherapeutic agent and the elected agent under (ii) above (claim 58); or
(viii-d) the elected active agent under (ii) above, not including (viii-a)-(viii-c) (claim 52);
(ix) a single disease/condition treatment from the alternatives recited in claim 53 (e.g., treatment of hair loss) or claim 54 (treatment of prostate cancer); if prostate cancer is elected (claim 54), elect a single prostate cancer type from claim 55 alternatives (e.g., metastatic high-risk castration-sensitive prostate cancer).
Applicant is required, in reply to this action, to elect each applicable single species corresponding to the elected invention, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-5, 8, 16, 18-20, 25-26, 33-34, 46-47, 52-58, 62-65.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-VII lack unity of invention because even though the inventions of these groups require the technical feature of abiraterone and a long chain fatty acid (Group I) or abiraterone/an alternate recited active and lecithin (claim 16, 18 of Group II), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the references cited in the Written Opinion of the International Searching Authority for the PCT priority application.  

    PNG
    media_image1.png
    69
    287
    media_image1.png
    Greyscale

As set forth at [7]:

    PNG
    media_image2.png
    68
    594
    media_image2.png
    Greyscale

This documents teachings of pharmaceutical compositions comprising abiraterone acetate and oleic acid, clearly anticipating claim 66.
As set forth at [6]:

    PNG
    media_image3.png
    150
    609
    media_image3.png
    Greyscale

This documents a teaching of pharmaceutical compositions of dutasteride (known in the prior art to have a log P value of 5.09, reading on the active compound of claim 1 a), with inter alia, lecithin (reading on the phospholipid of claim 1 c), see claim 6), reading on any remaining technical feature of Group II (components a) and c) of claim 1; component b) recites alternatives, which are not in common).  Thus, there is no technical feature that is special, after consideration of the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611